Case 1:16-cr-00640-BMC Document 632 Filed 04/13/19 Page 1 of 2 PageID #: 8363




                                         April 13, 2019

   BY ECF

   The Honorable Brian M. Cogan
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

   Re: United States v. Mark Nordlicht, et al.
   Criminal Docket No. 1:16-cr-00640-BMC

   Dear Judge Cogan:

          Defendant Mark Nordlicht respectfully submits this letter in opposition to the
   Government's proposed utilization, or introduction of written transcripts of investor calls
   during trial. The Government has provided Defense counsel with numerous written
   transcriptions of audio recordings, that were taken during the course of investor calls.
   Upon review of these written transcripts, Mr. Nordlicht raises an objection, given the
   transcriptions contain a number of errors, including but not limited to: typographical
   errors, date stamp errors, duplicative transcripts, and overall dictation errors. Several
   examples include, but are not exhaustive of the following:


          1.     GX-4402 and GX-4502: On the 2013 Q4 Conference Call, Uri Landesman
          states, "...which on an annualized basis comes out to 14 and a quarter percent."
          (GX-4402; timestamp: 6:00). However, the corresponding transcript states that
          "...which on an annualized basis comes out to 8 and a quarter percent." (GX-4502;
          p. 2).
Case 1:16-cr-00640-BMC Document 632 Filed 04/13/19 Page 2 of 2 PageID #: 8364




          2. GX-7106: Transcript says the recording occurred on Sept. 17, 2014 5:56
          p.m. There is a transcript for Recording 7 which says it also occurred on Sept.
          17, 2014 at 5:56 p.m. but they are different recordings.
          3. Recording 27: Transcript says “this is a recording of Mark Nordlicht”.
          However, it is not Mark Nordlicht on the call.
          4. GX-7113: T, p.18: "I’m invested in PPVA." The recording really says
          "I'm heavily invested in PPVA.".


       Clearly any transcription that is intended to be used either as an aid to the jury, or be
   moved into evidence, must accurately represent the underlying record. The number,
   nature and materiality of these discrepancies, make these transcripts unreliable, and
   misleading. As such, Mr. Nordlicht respectfully requests that the Government should not
   be permitted to use any of these deceptive transcripts, either as an aid for the jury, or in
   evidence. Further, that the Government correct any transcription errors, and provide such
   corrections to Defense counsel no later than midnight on Monday, April 15, 2019, so that
   Defense counsel has adequate opportunity to ensure that all errors have been adequately
   corrected.
                                                         Sincerely,
                                                         /s/ Jose Baez
                                                         Jose A. Baez, Esq.
                                                         On behalf of Mark Nordlicht


   cc: All Counsel of Record (via Email)
